DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 01716/2020 have been entered and are under consideration.  Claims 1-4 and 6-28 are allowed.
Allowable Subject Matter
Claims 1-4 and 6-28 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Clement teaches:
a device for producing plastic pipes (P1, first and second paragraphs), the device comprising:
an extruder with a die head (Fig 1: extruder 1; P2, first paragraph) and a corrugator (device of Fig 1), into which a molten plastic tube is introduced by means of the die head in order to mold the plastic pipe (P1, last paragraph-P2, first paragraph), wherein
the corrugator has a molding section (Fig 1: central section 9), in which molding jaws (Fig 2: half links 4 and 14) are guided in pairs in a production direction (Fig 1, 2; P2, paragraphs 14-17),
in an inlet section of the corrugator, the molding jaws are brought together to form molding jaw pairs towards the start of the molding section (Fig 1, 3a; P2, paragraph 18),
in an outlet section of the corrugator, the molding jaw pairs are moved apart from each other from the end of the molding section (Fig 1, 3c; P2, last paragraph), and
in an intermediate section of the corrugator arranged between the inlet section and the outlet section, the molding section is formed to guide the molding jaw pairs and at least one return guide is formed in which the molding jaws are returned from the end of the molding section to the start of the molding section (Fig 1, 2: central section 9; P2, paragraphs 14-17), and
a stationary guiding apparatus for guiding the molding jaws in at least one of the molding section or the return guide (Fig 2: slides 25, 35, 12, 22 and lower and upper partitions 13, 23; P2, paragraphs 16-17), wherein
a) the guiding apparatus has at least one of a guide apparatus or temperature-control element apparatus (Fig 2: slides 25, 35, 12, 22 and lower and upper partitions 13, 23),
b) the at least one of the guide apparatus or the temperature-control element apparatus has a temperature-control medium channel apparatus through which temperature-control medium can flow (Fig 2: slides 25, 35, 12, 22 and lower and upper partitions 13, 23, cooling channels 32, 33, 53, 15, 16; P2, paragraph 16),
c) the at least one of the guide apparatus or the temperature-control element apparatus has at least one of a guide surface apparatus or temperature-control surface apparatus, which faces an outer side of the molding jaws passing through, transferring heat (Fig 2: slides 25, 35, 12, 22 and lower and upper partitions 13, 23, cooling channels 32, 33, 53, 15, 16; P2, paragraph 16),
d) in the at least one of the guide surface apparatus or the temperature-control surface apparatus of the at least one of the guide apparatus or the temperature-control element apparatus, guide recesses having at least one of elevations, depressions, or flat guide surfaces are formed which interact with at least one of corresponding guide recesses or guide surfaces of the molding jaws passing through (Fig 2: slides 12 and 22 and upper and lower partitions 13 and 23 have flat guiding surfaces that correspond to flat guide surfaces of half-links 4 and 14 in the guide recess of the enclosed space through which the half links are guided), and
e) the at least one of the guide apparatus or the temperature-control element apparatus is formed such that at least one of the molding jaw pairs passing through in the molding section or given ones of the molding jaws passing through in the return guide are at least partially covered on an outer side of each molding jaw (Fig 2: half-links 4 and 14 are enclosed as well as returning half-links 34 and 24), [...].
Clement does not teach wherein each of the molding jaws has toothed strips formed so that they are arranged on corners of the molding jaw pairs, the molding jaw pairs having a rectangular cross-section with a toothed strip at each of its four corners.
In the same field of endeavor regarding devices for producing pipes, Hegler (US 2009/0091055 of record) teaches an apparatus mold pairs that mate together to form a molding zone with pinions to drive and secure the mold pairs wherein each of the molding jaws has toothed strips formed so that they are arranged on corners of the molding jaw pairs, the molding jaw pairs having a rectangular cross- section 
Clement does not teach wherein each of the molding jaws has two guide pins for engaging in guide grooves of a deflection area of the stationary guiding apparatus.
In the same field of endeavor regarding devices for producing pipes, Lupke (US 5545369 of record) teaches mold block sections 16 with a keyway/lug assembly 40 and lugs 42 to provide guiding function for the mold block sections (Col 5, ln 55-Col 6, ln 12).
The prior art of record fails to teach wherein each of the molding jaws has two guide pins either alone or in combination.
Therefore the prior art of record does not teach all the limitations of claim 1 and claim 1 is therefore allowable.
Claims 2-4 and 6-28 are allowed due to dependency on claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                                                                                                                                                                                                                                /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743